 


113 HR 4598 IH: Top Tech for USA Act of 2014
U.S. House of Representatives
2014-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4598 
IN THE HOUSE OF REPRESENTATIVES 
 
May 7, 2014 
Mr. Garcia introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To provide the heads of agencies with direct-hire authority to appoint qualified candidates to positions relating to information technology, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Top Tech for USA Act of 2014.
2.Direct-hire authority for positions relating to information technology
(a)AuthorityNotwithstanding any other provision of law, rule, or regulation, the head of an agency may exercise direct-hire authority to appoint qualified candidates to positions relating to information technology, including web or digital systems design and development.
(b)Termination of authorityThe direct-hire authority described in subsection (a) shall terminate 5 years after the date of enactment of this Act. 
(c)DefinitionsIn this section:
(1)AgencyThe term agency has the meaning given Executive agency in section 105 of title 5, United States Code.
(2)Direct-hire authorityThe term direct-hire authority means the authority described in section 3304(a)(3) of such title. 
 
